Citation Nr: 1111013	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease (DJD) at L3-L4 and L5-S1 with L5 spondylolysis and left L5 radiculopathy.

2.  Entitlement to an increased evaluation for a right knee disability, currently rated as 10 percent for right knee lateral meniscus tear with DJD and as 10 percent for right knee laxity.

3.  Entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent for left knee lateral meniscus tear with debridement and DJD and as 10 percent for left knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from February 1994 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the previously assigned 20 percent evaluation for right knee lateral meniscus tear with DJD and 10 percent evaluation for left knee lateral meniscal debridement status post tear with degenerative arthritis.

In an April 2009 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right knee debridement and arthroscopy surgery, effective June 12, 2007.  Thereafter, a scheduler 20 percent rating was restored for the service-connected right knee lateral meniscus tear with DJD from August 1, 2007.  Effective April 1, 2009, the RO rated the Veteran's right knee disability separately as 10 percent for right knee lateral meniscus tear with DJD and as 10 percent for right knee laxity.  Also effective April 1, 2009, the RO rated the Veteran's left knee disability separately as 10 percent for left knee lateral meniscus tear with debridement and DJD and as 10 percent for left knee laxity.  

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

The issues of entitlement to an increased evaluation for a right knee disability (currently rated as 10 percent for right knee lateral meniscus tear with DJD and as 10 percent for right knee laxity) and entitlement to an increased evaluation a left knee disability (currently rated as 10 percent for left knee lateral meniscus tear with debridement and DJD and as 10 percent for left knee laxity) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the February 2010 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to an evaluation in excess of 40 percent for DJD at L3-L4 and L5-S1 with L5 spondylolysis and left L5 radiculopathy was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 40 percent for DJD at L3-L4 and L5-S1 with L5 spondylolysis and left L5 radiculopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

The Veteran has withdrawn his appeal for entitlement to an evaluation in excess of 40 percent for DJD at L3-L4 and L5-S1 with L5 spondylolysis and left L5 radiculopathy on the record during his January 2010 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 40 percent for DJD at L3-L4 and L5-S1 with L5 spondylolysis and left L5 radiculopathy is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to increased evaluations for the Veteran's service-connected right and left knee disabilities is warranted.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  The Board notes that the Veteran last had a VA orthopedic examination in July 2006.  During his January 2010 hearing, the Veteran specifically asserted that his service-connected right and left knee disabilities had increased in severity since his last VA examination in 2006 and that he had also undergone a right knee surgical procedure in June 2007.  Additional evidence of record detailed that a VA fee-based joints examination was ordered by the RO then cancelled by QTC Services in January 2010 with a notation that the Veteran resided outside their jurisdiction. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of his service-connected right and left knee disabilities.

The claims file also reflects that the Veteran has received medical treatment for his service-connected knee disabilities from the VA Medical Center (VAMC) in San Diego, California, as well as the Community-Based Outpatient Clinic (CBOC) in Imperial Valley, California; however, as the claims file only includes records from those facilities dated up to March 2009, any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected right and left knee disabilities.  Of particular interest are any VA treatment records pertaining to these disabilities from the San Diego VAMC and Imperial Valley CBOC for the period from March 2009 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Once the foregoing development has been accomplished to the extent possible, the AMC/RO is to arrange for the Veteran to undergo a VA orthopedic examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims folder must be made available to the physician for review in this case.  All indicated tests, including range of motion and stability testing, should be performed.  All medical findings are to be reported in detail.  

With respect to each knee, the examiner should indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with any affected joint.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically state whether either knee exhibits any recurrent instability and/or subluxation, and if so, the examiner should state whether it is slight, moderate or severe.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in April 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


